Citation Nr: 1818367	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  16-42 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative joint disease (DJD), degenerative disc disease (DDD), and spinal stenosis of the cervical spine.  



REPRESENTATION

Appellant represented by:	Amber M.S.Y. Pang Parra, Attorney at Law



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1945 to December 1946. This current matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which implemented the Board's August 2014 decision and granted service connection for DJD, DDD, and spinal stenosis of the Veteran's cervical spine, and assigned an initial 20 percent disability rating, effective March 12, 2010. This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected cervical spine disability has manifested complaints of pain, stiffness, weakness, and limitation of motion with pain, but there have been no findings of ankylosis, flexion limited to 15 degrees or less, incapacitating episodes, comparable functional impairment, or objective evidence of any other related neurological abnormalities (other than separately service-connected radiculopathy of the upper extremities).  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for the service-connected DJD, DDD, with spinal stenosis, of the cervical spine, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, DC 5242 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected cervical disability has been evaluated pursuant to Diagnostic Code (DC) 5242 which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Because he also has DDD, his service-connected cervical disability may also be rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever results in the higher rating.  38 C.F.R. § 4.71a, DC 5243. 

Under the Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees, and of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2). 

Under the General Formula for Rating IDS Based on Incapacitating Episodes, a 20 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for IDS with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

The Veteran contends that an initial rating in excess of 20 percent should be granted for his service-connected cervical spine disability. X-rays taken of his cervical spine in March 2010 revealed severe DDD and anteriolisthesis.  MRI taken of his cervical spine in March 2011 noted a clinical history of his reporting severe, nonradiating, debilitating posterior cervical spine pain for years.  The impression was severe multilevel spondylosis, most prominently at C5-C6.

On a VA examination in December 2011, the diagnoses included cervical degenerative disc disease and spinal stenosis.  The Veteran denied flare-ups impacting the function of the cervical spine.  Range of cervical motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 35 degrees, and left lateral rotation to 30 degrees.  He was able to perform repetitive-use testing of the cervical spine with no addition loss of motion noted, but it was noted that he did experience functional loss/impairment, including less movement than normal, weakened movement, pain on movement, disturbance of locomotion, interference with sitting, standing, and/or weight-bearing, and the Veteran's subjective complaints.  There was no tenderness or pain on palpation or guarding or muscle spasm of the cervical spine noted, and no atrophy noted.  It was noted that the Veteran did not have IVDS (intervertebral disc syndrome) of the cervical spine.  He regularly used a cane due to back pain.  The examiner opined that the Veteran's cervical spine condition did not impact his ability to work,

On a VA DBQ (disability benefits questionnaire) examination form dated in September 2015, it was noted that the Veteran reported progressively worsening neck pain that was constant and at level 7-8 out of 10.  He reported he had lost much range of neck motion, and had to turn his torso to look to the sides.  He had difficulty rising from a seated position and his gait was slow because he was afraid he would fall.  He reported he had to lay down several times a day, used Tylenol 3 and Capsaicin cream for pain relief, and that even small activities, such as light sweeping, aggravated his pain.  He had cervical spine flare-ups that occurred after standing or keeping his head up too long, with intense, radiating pain that continued to worsen until he lay down or sat for about an hour.  He reported an inability to walk, stand, lift, and grip heavy objects, or to look to the sides, as the overall functional impairments of the cervical spine.  

Range of cervical motion testing revealed forward flexion to 40 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 25 degrees, with pain on all ranges of motion.  The reduced range of cervical motion contributed to functional loss in that the Veteran was unable to rotate his head properly to see peripherally or behind himself.  There was evidence of pain with weightbearing.  Examination revealed tenderness to palpation at C7-T1 paraspinous processes bilaterally, and deep within the lower cervical spine.  He had painful muscle spasms in the left trapezius muscle, and a generalized increase in muscle tone in both shoulders.  He was able to perform repetitive-use cervical motion testing with additional loss of function, including forward flexion reduced to 35 degrees, right lateral flexion reduced to 10 degrees, and right lateral rotation reduced to 25 degrees, due to pain and fatigue.  

The examiner opined that pain and fatigability significantly limited his functional ability with repeated use over a period of time and during flare-ups, and opined that forward flexion would be reduced to 35 degrees.  It was noted that the Veteran had muscle spasms and guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  He also had less movement than normal and weakened movement of the cervical spine.  He did not have IVDS of his cervical spine, but the examiner indicated cervical IVDS could not definitively be ruled out.  The examiner opined that the Veteran's present neurological symptoms were most consistent with spinal stenosis.  It was noted that the Veteran occasionally used a cane due to his cervical spinal stenosis.  The examiner opined that the Veteran's cervical spine condition did impact his ability to work and noted that he (the Veteran) was unable to lift heavy objects, work with heavy machinery, or work in environments that required gripping and twisting of objects.  Because of an inability to fully rotate his neck, the examiner recommended that the Veteran not be employed in any type of job requiring driving.  

In January 2016, a private physician, Dr. A., completed a VA neck (cervical spine) conditions DBQ form.  Therein, it was noted that the Veteran complained of neck pain, stiffness, decreased range of motion, and soreness.  The diagnoses were noted to include mechanical cervical pain syndrome, cervical sprain/strain, cervical spondylosis, DDD, IVDS, and radiculopathy.  The Veteran reported flare-ups including chronic neck pain and decreased range of motion of the right arm.  He also complained of occasional dizziness, worse with continuous activity, and he felt like he would fall at times.  He also had problems getting up in the morning.  

Range of motion testing revealed full forward flexion to 45 degrees, full extension to 45 degrees, full right and left lateral flexion to 45 degrees, and right and left lateral rotation limited to 45 degrees, and all ranges of motion were noted to be slow.  The Veteran was not able to perform repetitive-use testing of the cervical spine as he was too stiff and movement was very slow.  It was noted that range of cervical motion movements were painful, and that he had pain on weightbearing or non-weightbearing.  It was noted that he had guarding or muscle spasms of the cervical spine, and had an abnormal gait due to back pain and stiffness, and had abnormal spinal contour due to guarding and the way he walked.  The examiner noted that the contributing factors of disability included less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting and standing.  The examiner also noted that the Veteran's pain, weakness, fatigability, or incoordination could significantly limit his functional ability during flare-ups or when the joint was used repeated over time, opining that there would be less than 45 degrees of flexion, less than 10 degrees of extension, and less than 45 degrees of right and left lateral flexion, and right and left lateral rotation.  No atrophy or ankylosis was noted.  The examiner noted that the Veteran did not have IVDS of the cervical spine and had not had any incapacitating episodes over the past 12 months.  It was again acknowledged that the Veteran regularly used cane.  The examiner opined that the Veteran's cervical spine condition impacted his ability to work, noting the conditions noted on the examination were disabling for the Veteran and rendered him completely disabled.

VA treatment records show that, in September 2016, the Veteran was under the care of a civilian provider for chronic back and neck pain.  On objective examination, he was noted to have a stooping gait and stooping neck while sitting. He walked without an assistive device.  In March 2017, he reported constant neck and low back pain that was aching, sharp, and shooting; relieved with rest and Tylenol 3; and interfering with activities of daily living and walking.  In September 2017, he was seen for a 6 month follow-up of Tylenol #3 for lumbar and cervical spondylosis, and it was noted that his medications were working well.  

Following a thorough review of the record, the Board finds that the preponderance of the competent evidence of record weighs against the assignment of a rating in excess of 20 percent for the service-connected cervical disability.  Significantly, and in this regard, there has been no report of or finding of forward flexion to 15 degrees or less, ankylosis, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the last year.  

The Board has considered the Veteran's complaints of pain and limitations, and flare-ups, as well as potential additional limitation of functioning resulting therefrom.  In 2011, the VA examiner found that the Veteran experienced functional loss/impairment, including less movement than normal, weakened movement, pain on movement, disturbance of locomotion, interference with sitting, standing, and/or weight-bearing.  In 2015, the VA examiner noted that, with repetitive use and flare-ups, the Veteran's experienced forward flexion reduced to 35 degrees, and limits in his functional ability due to pain and fatigue.  In 2016, the Veteran's private physician, Dr. A., noted that the Veteran experienced weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting and standing, and opined that his pain, weakness, fatigability, or incoordination could significantly limit his functional ability during flare-ups or when the joint was used repeated over time, opining that there would be less than 45 degrees of flexion, less than 10 degrees of extension, and less than 45 degrees of right and left lateral flexion, and right and left lateral rotation.  

There is, however, insufficient objective evidence to conclude that the Veteran's cervical pain and limitation of motion have been associated with such additional functional limitation as to warrant a rating in excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45, 8 Vet. App. 202, 204 (1995).  Based on the foregoing, the Board concludes that the criteria for a rating in excess of 20 percent for the cervical spine disability have not been met or approximated at any time during the appeal period.  The Board also notes that, other than the recently separately service-connected radiculopathy of the upper extremities, there is no objective evidence of other related neurological abnormalities.

Thus, the Board concludes that the preponderance of the evidence of record does not support the grant of an initial rating in excess of 20 percent for the service-connected DJD, DDD, and spinal stenosis of the cervical spine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
ORDER

An initial rating in excess of 20 percent for the service-connected DJD, DDD, and spinal stenosis of the cervical spine is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


